Name: Council Regulation (EEC) No 3530/89 of 23 November 1989 amending Regulation (EEC) No 486/85 on the arrangements applicable to agricultural products and certain goods resulting from the processing of agricultural products originating in the African, Caribbean and Pacific (ACP) States or in the overseas countries and territories
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 28 . 11 . 89 Official Journal of the European Communities No L 347/3 COUNCIL REGULATION (EEC) No 3530/89 of 23 November 1989 amending Regulation (EEC) No 486/85 on the arrangements applicable to agricultural products and certain goods resulting from the processing of agricultural products originating in the African, Caribbean and Pacific (ACP) States or in the overseas countries and territories THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas Council Regulation (EEC) No 486/85 of 26 February 1985 on the arrangements applicable to agricultural products and certain goods resulting from the processing of agricultural products originating in the African, Caribbean and Pacific States or in the overseas countries and territories ('), as last amended by Regulation (EEC) No 967/89 (2), provides for the total or partial exemption from import duties for the products in question ; Whereas molasses account for a significant proportion of exports from the ACP States ; whereas Article 130 of the Third ACP-EEC Convention provides for more favourable treatment for products originating in the ACP States than that granted to third countries benefiting from the most-favoured-nation clause ; whereas such treatment should be extended to molasses ; whereas provision should accordingly be made, within the limit of the annual quantity corresponding to current actual exports to the Community, for either a reduction in, or total exemption from, the levy on the product in question, HAS ADOPTED THIS REGULATION : Article 1 The following Article is hereby added to Title XIII of Regulation (EEC) No 486/85 : Article 19a The levy applicable to imports of molasses falling within CN code 1703 shall be reduced by ECU 0,5 per 100 kilograms. The levy shall not be collected where it is less than, or equal to, ECU 0,5 per 100 kilograms. These provisions shall apply within the framework of an overall limit of 600 000 tonnes per marketing year.' Article 2 This Regulation shall enter into force on the eighth day following that of its publication in the Official Journal of the European Communities. It shall apply from 2 June 1989. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 23 November 1989 . For the Council The President E. CRESSON (') OJ No L 61 , 1 . 3 . 1985, p. 4. (2) OJ No L 103, 15. 4. 1989, p. 1 .